Citation Nr: 1446991	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for medial epicondylitis of the right elbow.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD), and if so, whether service connection should be granted.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and disc disease of the cervical spine.

4.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right glenohumeral joint with rotator cuff partial tears.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in November 2012.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to higher initial ratings for cervical spine and right shoulder disabilities, and migraine headaches, as well as whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right elbow lateral epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied service connection for GERD.

2.  The evidence received since the November 2004 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection, and raises a reasonable possibility of so substantiating the claim.

3.  GERD is related to medication for the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  The November 2004 rating decisions is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for GERD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  GERD is secondary to the Veteran's service-connected cervical spine disability and migraines. 38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Because the Board has determined that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for GERD, and that service connection is warranted, no further discussion of the VCAA is necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for GERD was denied in a November 2004 rating decision.  The RO noted that there was no diagnosis of acid reflux during service, and that on separation examination in February 1995, the Veteran's abdomen was normal.  It also noted that post-service records reflected a diagnosis of GERD.  It determined that although the Veteran had a current diagnosis of GERD, there was no evidence that the condition was incurred in or caused by service.  The Veteran did not appeal and new and material evidence was not received within one year of the rating decision.  The decision is, therefore, final.

At the time of the November 2004 rating decision, the record contained the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding suggestive of GERD.  The record also contained evidence of post-service treatment for GERD.

Evidence added to the record since the November 2004 rating decision includes a November 2012 statement by E.S.C., M.D.  Therein, Dr. C. stated that the Veteran was treated for migraine headaches and neck pain, to include prescription medications.  He opined that a contributing factor in the etiology of his headaches is the requirement for him to take medications for his migraines and neck pain.  Dr. C. indicated that the Veteran did not have many of the common contributing factors for persistent GERD, which indicated that his medications caused the GERD to persist.  

As discussed, service connection for GERD was denied in 2004 because there was no relationship of the disability to service.  Since the November 2004 rating decision, evidence added to the record includes a statement by a physician indicating a relationship between the Veteran's GERD and his service-connected cervical spine and migraine headache disabilities.  Because there is new evidence supportive of a relationship between the claimed GERD and other service-connected disabilities, the Board concludes that the claim of entitlement to service connection for GERD may be reopened.  

The Board additionally concludes that service connection is warranted for GERD.  As noted, Dr. C. concluded that the medications used for control of the Veteran's service-connected cervical spine and migraine disabilities contributed to the Veteran's GERD and caused the GERD to persist.  Notably, there is no medical evidence or opinion that counters the Dr. C's conclusion, and it is supported by the record.  Accordingly, the Board concludes that service connection for GERD is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for GERD is reopened.

Entitlement to service connection for GERD is granted.


REMAND

The Veteran seeks higher initial evaluations for cervical spine and right shoulder disabilities, as well as his migraine headache disability.  During his November 2012 hearing, he testified that his symptoms had worsened since a VA examination that had been conducted in September 2010.  He described the symptoms assosciated with these disabilities.  In support of this contention, he subsequently submitted evidence regarding his migraine headaches.  As there is evidence suggesting that these disabilities have worsened, the Board concludes that current examinations are warranted.

During his hearing, the Veteran also discussed his various medical treatment providers.  Because it appears that there may be additional records, and because the most recent records date to 2012, the Veteran should be afforded the opportunity to identify all providers of relevant treatment so that records might be sought.

Finally, the Board notes that the Veteran seeks service connection for a right elbow disability, characterized as medial epicondylitis.  During his November 2012 hearing, he testified that he also had pain that radiated from his neck down his arms.  The development of evidence pertaining to his cervical spine claim might provide evidence in support of his petition to reopen the claim of entitlement to right elbow medial epicondylitis.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional non-VA medical records, not already associated with the claims file, that are relevant to his claim, to include records from all private practitioners whom he has seen for treatment of his service-connected disabilities.  Request that the Veteran complete and return any necessary authorization forms.

 If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records dating from 2010 from the Salisbury VA Medical Center and any associated clinics.

3.  Upon completion of the development outlined in paragraphs 1 and 2, schedule the Veteran for a VA examination to determine the severity of his cervical spine and right shoulder disabilities.  The claims folder should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's cervical spine and right shoulder.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion, to include on use and during flare-ups.  Specifically, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should describe any other functional impairment or deformity of the cervical spine or right shoulder.  The examiner should also indicate whether there are any neurological manifestations of the cervical spine disability, and if so, the specific nerves involved.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

 The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  Upon completion of the development outlined in paragraphs 1 and 2, schedule the Veteran for a VA examination to determine the severity of his migraine headaches.  The claims folder should be forwarded to the examiner for review. Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

 Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's migraine headaches.  Specifically, the examiner should indicate whether the Veteran has characteristic prostrating attacks, and if so, their frequency.  The examiner should also indicate whether there are attacks that are very frequent and prolonged, and subjective of severe economic inadaptability.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

 The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

5.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


